DOUGLAS, Judge,
dissenting.
The majority quotes the correct rule from Ransonette v. State, 550 S.W.2d 36 (Tex.Cr.App.1977) (Opinion on Motion For Rehearing), as follows:
“[a] charge on circumstantial evidence is required only where the evidence of the main fact essential to guilt is purely and entirely circumstantial. See e. g. Wilson v. State, 154 Tex.Cr.R. 59, 225 S.W.2d 173 (1949). A charge on circumstantial evidence is necessary only when the State’s case depends entirely upon circumstances for conviction. See e. g. Nailing v. State, 152 Tex.Cr.R. 161, 211 S.W.2d 757 (1948); Wells v. State, 134 Tex.Cr.R. 412, 115 S.W.2d 658 (1938). . . . See 31 Tex.Jur.2d 682-683, Instructions, Sec. 123. . . ."
Then the majority does not apply the rule. The direct evidence shows that appellant shot at Officer Evans. A siren on a police car was on as the officers arrived at the scene, and before appellant shot at Evans officers who were at the front of the house were calling out that they were police officers. It was definitely proved that he was an officer. Applying the rule “[a] charge on circumstantial evidence is required only when the State’s ease depends entirely on circumstantial evidence for conviction”, the State in this ease does not rely entirely upon circumstantial evidence. See Shippy v. State, 556 S.W.2d 246 (Tex.Cr.App.1977).
This Court has always held that when the intent is all that is not proved by direct evidence a charge on circumstantial evidence is not required. Belcher v. State, 504 S.W.2d 858 (Tex.Cr.App.1974); Barber v. State, 462 S.W.2d 33 (Tex.Cr.App.1971).
In De Los Santos v. State, 65 Tex.Cr. 518, 146 S.W. 919 (1912), the prosecution was for knowingly permitting gambling on premises under his control. All the evidence was positive except that on the question of knowledge by the accused. The court instructed the jury that the accused was not guilty if he rented a room and it was used for gaming purposes without his knowledge. This Court held error in the charge, if any, in failing to charge on circumstantial evidence was harmless.
*199Article 36.19, V.A.C.C.P., provides, in part, that where requirements of Articles 36.14, 36.15 and 36.16, V.A.C.C.P., relating to the court’s charge have been disregarded “. . . the judgment shall not be reversed unless the error appearing from the record was calculated to injure the rights of defendant, or unless it appears from the record that the defendant has not had a fair and impartial trial. . . .”
Under this statute, if there were any error, it would be harmless. The jurors knew that they had to believe beyond a reasonable doubt that appellant was informed or knew that Evans was a police officer before they could convict.
No error is shown. The judgment should be affirmed.
ODOM, J., joins in this dissent.